Court of Appeals
of the State of Georgia

                                       ATLANTA,__________________
                                                 July 24, 2014

The Court of Appeals hereby passes the following order:

A14A2090. ROCHELLE L. SAULSBERRY v. US BANK NATIONAL
    ASSOCIATION.

      This case originated as a dispossessory proceeding in magistrate court.
Following an adverse ruling, Rochelle L. Saulsberry appealed the magistrate court’s
decision to the superior court. The superior court subsequently entered judgment
against Saulsberry who filed a notice of direct appeal to this Court. When the record
was not timely perfected, US Bank National Association moved to dismiss the appeal.
On March 13, 2014, the trial court entered an order dismissing the appeal. Saulsberry
filed a notice of appeal from this ruling on April 22, 2013. We lack jurisdiction for
two reasons.
      First, because the underlying issue involves the superior court’s de novo review
of a magistrate court ruling, Saulsberry was required to follow the discretionary
appeal procedures. See OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App.
366, 367 (454 SE2d 175) (1995); see also Rebich v. Miles, 264 Ga. 467, 468 (448
SE2d 192) (1994) (underlying subject matter generally controls in determining
appropriate appellate procedure). Second, the notice of appeal is untimely. Under
OCGA § 44-7-56, appeals in dispossessory actions “shall be filed within seven days
of the date such judgment was entered.” Here, however, Saulsberry filed her notice
of appeal 40 days after entry of the trial court’s order. For these reasons, we lack
jurisdiction over this direct appeal, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                 07/24/2014
       Clerk’s Office, Atlanta,__________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.